Citation Nr: 0204206	
Decision Date: 05/08/02    Archive Date: 05/17/02

DOCKET NO.  00-01 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her mother




ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
January 1970.  He died in August 1999.  This matter came to 
the Board of Veterans' Appeals (Board) on appeal of November 
1999 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Hartford, Connecticut, which 
denied entitlement to service connection for the cause of the 
veteran's death.  The appellant in this case is the veteran's 
surviving spouse.  


REMAND

Initially, the Board notes that at the time of the veteran's, 
a claim for service connection for heart disability was 
pending.  Accrued benefits based upon this pending claim were 
also denied in the rating decision of November 1999.  
Although a notice of disagreement with this denial of accrued 
benefits was submitted by the appellant's representative in 
January 2000, the RO has not provided the appellant with a 
Statement of the Case on the accrued issue.  Because the 
notice of disagreement placed the issue in appellate status, 
the matter must be remanded for the RO to issue a Statement 
of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).  Moreover, the veteran's death was due to heart 
disease.  Therefore, the accrued benefits issue should be 
addressed in a Statement of the Case before the Board decides 
the cause of death issue.

With respect to the cause of death issue, the Board notes 
that during the pendency of this claim, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  In addition, regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)), were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326).  The VCAA and the implementing regulations pertinent 
to the cause of death issue are liberalizing; therefore, they 
are applicable to this issue .  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The record reflects that no medical opinion addressing 
whether the veteran's fatal heart disease was etiologically 
related to service has been obtained, notwithstanding the 
fact that heart abnormalities were noted during the veteran's 
military service.  In the Board's opinion, such an opinion is 
required to comply with VA's duty to assist the appellant in 
obtaining evidence necessary to substantiate her claim.  

In light of these circumstances, the case is REMANDED to the 
RO for the following:

1.  The appellant should be provided a 
Statement of the Case addressing the 
issue of entitlement to accrued benefits 
based upon a pending claim for service 
connection for heart disability.  She 
should also be informed of the 
requirements to perfect an appeal with 
respect to this issue.

2.  The appellant should be requested to 
submit or identify medical evidence 
supporting her contention that the 
veteran's fatal heart disease was 
etiologically related to his military 
service.  If the appellant identifies 
such evidence, the RO should take 
appropriate steps to obtain the 
identified evidence.  If the RO is unable 
to obtain evidence identified by the 
appellant, it should so inform the 
appellant and request her to submit the 
outstanding evidence.

3.  If the foregoing development does not 
result in the receipt of evidence which 
substantiates the appellant's claim for 
service connection for the cause of the 
veteran's death, the RO should arrange 
for a physician with expertise in heart 
disease to review the claims folder and 
provide an opinion, with supporting 
rationale, as to whether it is at least 
as likely as not that the veteran's fatal 
heart disease, originated in service, 
manifested within one year of his 
discharge from service, or was otherwise 
etiologically related to service.  

4.  Then, the RO should undertake any 
other development it determines to be 
required and readjudicate the appellant's 
claim for service connection for the 
cause of the veteran's death.  If the 
benefit sought on appeal is not granted 
to the appellant's satisfaction, a 
Supplemental Statement of the Case should 
be issued, and the appellant and her 
representative should be afforded an 
appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  All issues 
properly in appellate status should be returned to the Board 
at the same time.  By this remand the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until she is otherwise notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




